DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker 9,481,282 and in view of Mettler 2017/0282779.
In Re Claim 10, Walker teaches a method for deploying and retrieving portable cargo from a roadway surface, comprising the steps of:								mounting a support surface (50, Fig. 1) on a vehicle (22) having a width dimension (110A-110b, Fig. 1), a height dimension (thickness of 50, Fig. 1), and a depth dimension (120 to 46, Fig. 1), the support surface being configured to support multiple portable cargo and to move between a deployment position (Fig. 1) having a first overall width in the width dimension and a transit position (Fig. 6) having a second overall width in the width dimension that is less than the first overall width,  wherein the overall width is distance between a first end of the support surface and a second end of the support surface, wherein the support surface is divided into at least two segments that are movable relative to one another to alter the overall width of the support surface between the first overall width and the second overall width, the width of the support surface being parallel to the width dimension of the vehicle; (See Fig. 1)												moving the vehicle from a first location to a second location removed from the first location while the support surface is in the transit position;							moving the support surface from the transit position to the deployment position; and		moving portable cargo from a roadway surface to the support surface or from the support surface to the roadway surface; (Column 9, Lines 12-26) and							loading cargo onto the support surface while the support surface is in the deployment position; (Column 9, Lines 12-26) and 											the step of moving the vehicle occurs while the support surface is in the transit position and after loading cargo onto the support surface; and 								Walker teaches deploying and retrieving cargo, but, is silent concerning rumble strips as the cargo.
However, Mettler teaches deploying and retrieving rumble strips.  (See Abstract)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use rumble strips as the cargo in the method of Walker as taught by Mettler in order to transport and store rumble strips.
 Allowable Subject Matter
Claims 1, 2, 4-9, 14-17 and 19 are allowed.
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Pages 8-15, filed 6/10/2022, with respect to Claims 1-9 and 13-19 have been fully considered and are persuasive.  The rejection of Claims 1-9 and 13-19 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 								Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652